                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 NORTHERN PLAINS RESOURCE
 COUNCIL, BOLD ALLIANCE,
 CENTER FOR BIOLOGICAL                               CV-19-44-GF-BMM
 DIVERSITY, FRIENDS OF THE
 EARTH, NATURAL RESOURCES
 DEFENSE COUNCIL, INC., and                                ORDER
 SIERRA CLUB,

 Plaintiffs,

 v.

 U.S. ARMY CORPS OF ENGINEERS
 and LIEUTENANT GENERAL TODD
 T. SEMONITE (in his official capacity
 as U.S. Army Chief of Engineers and
 Commanding General of the U.S.
 Army Corps of Engineers),

 Defendants.


       Plaintiffs have moved for an order allowing Eric Huber, Esq., Jackie Prange,

Esq. Cecelia Segal, Esq., Jared Margolis, Esq. and Amy Atwood, Esq. to appear pro

hac vice in this case with Timothy M. Bechtold, Bechtold Law Firm, designated as
local counsel. The applications of Eric Huber, Esq., Jackie Prange, Esq. Cecelia

Segal, Esq., Jared Margolis, Esq. and Amy Atwood, Esq. appear to be in

compliance with L.R. 83.1(d).

      IT IS ORDERED:

      Plaintiffs’ motions to allow Eric Huber, Esq., Jackie Prange, Esq. Cecelia

Segal, Esq., Jared Margolis, Esq. and Amy Atwood, Esq. to appear on its behalf

(Docs. 3, 4, 5, 6, 7 and 8) are GRANTED, subject to the following conditions:

      1.     Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

      2.     Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.     Eric Huber, Esq., Jackie Prange, Esq. Cecelia Segal, Esq., Jared

Margolis, Esq. and Amy Atwood, Esq. must do their own work. They must do their

own writing, sign their own pleadings, motions, briefs, and, if designated co-lead

counsel, must appear and participate personally in all proceedings before the Court;



      4.     Local counsel shall also sign all such pleadings, motions and briefs and

other documents served or filed; and




                                         -2-
      5.     Admission is personal to Eric Huber, Esq., Jackie Prange, Esq., Cecelia

Segal, Esq., Jared Margolis, Esq. and Amy Atwood, Esq., it is not an admission of

their law firm.

      IT IS FURTHER ORDERED:

      Eric Huber, Esq., Jackie Prange, Esq. Cecelia Segal, Esq., Jared Margolis,

Esq. and Amy Atwood, Esq., within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set forth

above.

      DATED this 8th day of July, 2019.




                                        -3-
